Citation Nr: 0823046	
Decision Date: 07/11/08    Archive Date: 07/23/08

DOCKET NO.  98-13 625	)	DATE
	)
	)

On appeal from the
U.S. Department of Veterans Affairs (VA) Regional Office (RO)
 in Des Moines, Iowa


THE ISSUE

Entitlement to service connection for a post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


INTRODUCTION

The veteran had active service from June 1969 to August 1970.  
He served in Vietnam from November 1969 to August 1970.

This appeal to the Board of Veterans Appeals (Board) arises 
from November 1996 and December 1997 rating actions that 
denied service connection for PTSD.

In September 1998, the veteran testified at a hearing before 
a hearing officer at the RO.  In April 1999, the veteran 
testified at a Board hearing before the undersigned Veterans 
Law Judge at the RO.

By decisions of June 1999 and June 2007, the Board remanded 
this case to the RO for further development of the evidence 
and for due process development.


FINDINGS OF FACT  

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has, to the extent possible, 
been accomplished.

2.  The competent, persuasive medical evidence shows that the 
veteran does not have a current valid diagnosis of PTSD.


CONCLUSION OF LAW

The criteria for service connection for PTSD are not met.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304(f), 4.125 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) (38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002) and its 
implementing regulations (codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2007)) essentially include, upon 
the submission of a substantially-complete application for 
benefits, an enhanced duty on the part of the VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify him what 
evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).  In addition, they define the 
obligation of the VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

Considering the record in light of the above criteria, the 
Board finds that all notification and development action 
needed to render a fair decision on the claim on appeal has 
been accomplished.

December 2003, November 2004, and June 2007 post-rating RO 
letters collectively informed the veteran and his 
representative of the VA's responsibilities to notify and 
assist him in his claim, and of what was need to establish 
entitlement to service connection for PTSD.  Thereafter, he 
was afforded opportunities to respond.  The Board thus finds 
that the veteran has received sufficient notice of the 
information and evidence needed to support his claim, and has 
been provided ample opportunity to submit such information 
and evidence.  

Additionally, the 2003, 2004, and 2007 RO letters provided 
notice that the VA would make reasonable efforts to help the 
veteran get evidence necessary to support his claim, such as 
medical records (including private medical records), if he 
gave it enough information, and if needed, authorization to 
obtain them.  Those letters further specified what records 
the VA was responsible for obtaining, to include Federal 
records, and the type of records that the VA would make 
reasonable efforts to get, and the 2004 and 2007 letters 
requested the veteran to furnish any evidence that he had in 
his possession that pertained to his claim.  The Board thus 
finds that the 2003, 2004, and 2007 RO letters collectively 
satisfy the statutory and regulatory requirement that the VA 
notify a claimant what evidence, if any, will be obtained by 
him and what evidence will be retrieved by the VA.  See 
Quartuccio v. Principi,   16 Vet. App. 183, 187 (2002).  

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the U.S. Court of Appeals for Veterans Claims (Court) 
held that proper VCAA notice should notify a veteran of: (1) 
the evidence that is needed to substantiate a claim; (2) the 
evidence, if any, to be obtained by the VA; (3) the evidence, 
if any, to be provided by him; and (4) a request by the VA 
that the claimant provide any evidence in his possession that 
pertains to the claim.  As indicated above, all 4 content of 
notice requirements have been met in this appeal.

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) requires that notice to a claimant pursuant to the 
VCAA be provided at the time that, or immediately after, the 
VA Secretary receives a complete or substantially complete 
application for VA-administered benefits.  In that case, the 
Court determined that the VA had failed to demonstrate that a 
lack of such pre-adjudication notice was not prejudicial to 
the claimant.    

In the matter now before the Board, documents meeting the 
VCAA's notice requirements were not, nor could they have 
been, furnished to the veteran prior to the 1996 and 1997 
rating actions on appeal, inasmuch as the VCAA was not 
enacted until 2000.  However, the Board thus finds that the 
delay in issuing the full 38 U.S.C.A. § 5103(a) notice was 
not prejudicial to the veteran because it did not affect the 
essential fairness of the adjudication, in that his claim was 
fully developed and readjudicated after notice was provided, 
as reflected in the March 2004, July 2005 and February 2008 
Supplemental Statements of the Case.  See Mayfield v. 
Nicholson,  19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir.2006).  

As indicated above, the veteran and his representative have 
been notified of what was needed to substantiate his claim, 
and afforded numerous opportunities to present information 
and/or evidence in support thereof.  As a result of RO 
development and the Board remands, comprehensive 
documentation, identified below, has been associated with the 
claims folder and considered in connection with the veteran's 
appeal.  Hence, the Board finds that any failure on the part 
of the VA in not completely fulfilling VCAA notice 
requirements prior to the RO's initial adjudication of the 
claim is harmless.  See ATD Corp. v. Lydall, Inc., 159 F.3d 
534, 549 (Fed. Cir. 1998); Cf. 38 C.F.R. § 20.1102 (2005).  

In March 2006, during the pendency of this appeal, the Court 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of  38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all 5 elements of 
a service connection claim (veteran status, the existence of 
a disability, a connection between the veteran's service and 
that disability, the degree of disability, and the effective 
date pertaining thereto).  In this case, the veteran's status 
and the degree of disability are not at issue, and he and his 
representative were notified of the effective date 
information in an April 2006 RO letter, thus meeting the 
notice requirements of Dingess/Hartman.

Additionally, the Board finds that all necessary development 
on the claim currently under consideration has, to the extent 
possible, been accomplished.  The RO, on its own initiative 
and pursuant to the Board remands, has made reasonable and 
appropriate efforts to assist the appellant in obtaining all 
available evidence necessary to substantiate his claim, to 
include obtaining all available service medical and personnel 
records, and pertinent post-service VA medical records 
through 2008.  A copy of the 1996 Social Security 
Administration (SSA) decision awarding the veteran disability 
benefits, together with medical records underlying that 
determination, have been associated with the claims folder 
and considered in adjudicating this claim. Transcripts of the 
veteran's 1998 RO and 1999 Board hearing testimony are of 
record.  He was afforded comprehensive VA examinations in 
June 1997, March 2003, and January 2008.  Significantly, the 
veteran has not identified, nor does the record otherwise 
indicate, any existing, pertinent evidence, in addition to 
that noted above, that has not been obtained.  

The record also presents no basis for further development to 
create any additional evidence to be considered in connection 
with the matter currently under consideration.  In December 
2007, a RO Veterans Service Center manager certified that 
reported 1970 clinical records of treatment of the veteran at 
the VA Medical Center, Ann Arbor, Michigan were unavailable 
for review and could not be located; that all procedures to 
obtain these records were correctly followed; that all 
efforts to obtain them had been exhausted; and that further 
attempts would be futile.  By letter of December 2007, the RO 
notified the veteran and his representative of this problem, 
and advised him of alternative evidence that he could submit, 
such as statements from service comrades, employment and 
insurance examinations, other post-service medical records, 
and letters written or photographs taken during service.   

Under these circumstances, the Board finds that the veteran 
is not prejudiced by appellate consideration of the claim on 
appeal at this juncture, without directing or accomplishing 
any additional notification and/or development action.  

II.  Analysis

Under the applicable criteria, service connection may be 
granted for disability resulting from disease or injury 
incurred in or aggravated by wartime service.  38 U.S.C.A. § 
1110.

Service connection requires a finding of a current disability 
that is related to an injury or disease incurred in service.  
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that it was incurred in service.  
38 C.F.R. § 3.303(d).    

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a); a link, established by medical evidence, between 
current symptoms and an inservice stressor; and credible 
supporting evidence that the claimed inservice stressor 
occurred.  38 C.F.R. § 3.304(f).

The veteran contends that he has PTSD as a result of his 
military service, and he gave testimony in this regard at 
1998 RO and 1999 Board hearings. 

In this case, the service medical records are completely 
negative for findings or diagnoses of PTSD.  A passive-
aggressive personality was diagnosed on July 1970 separation 
psychiatric examination, which showed no evidence of 
psychosis or neurosis.  The veteran was discharged from 
service for unsuitability due to character and behavior 
disorders which rendered him repeatedly subject to punitive 
action.

Post service, the veteran was hospitalized at a VA medical 
facility from March to May 1992 for continuous chemical 
dependency (cocaine, marijuana, and alcohol).  During his 
hospital course, he reported little or no problems with 
nightmares or flashbacks related to his experiences in 
Vietnam.  After psychosocial evaluation, the diagnoses were 
chronic, continuous polysubstance abuse, and anti-social 
personality, and the examiner commented that symptoms of 
depression appeared to be related to extreme involvement with 
drugs.

On July 1992 VA psychological examination, the veteran 
complained of PTSD-like problems, anger, and resentment.  A 
comprehensive review of the veteran's records, including his 
medical, educational, military, family, and post-service 
history, disclosed that he had performed some guard duty in 
service and received some sniper fire, but overall did not 
have much combat exposure, and the diagnostic impressions 
were mixed substance dependence in remission, and rule out 
paranoid personality disorder. 
  
Suspicions of PTSD were recorded in VA hospital and 
domiciliary records from April 1996 to January 1997, but that 
diagnosis was variously noted together with a history of 
substance abuse, a dysthymic disorder, and adult anti-social 
behavior, and appears to have been based merely on the 
history and complaints related by the veteran.  The Board 
thus finds that this did not represent a valid diagnosis of 
PTSD conforming to 38 C.F.R. § 4.125 that was arrived at 
after review of the veteran's military and medical history, 
his service medical and personnel and post-service medical 
records, consideration of his claimed inservice stressors, 
and comprehensive psychiatric examination and psychometric 
testing of the veteran.  Psychiatric evaluation in September 
1996 noted that a diagnosis of PTSD had not been verified.  
An October 1996 psychological evaluation specifically noted 
that PTSD was suspected only and that a diagnosis had not 
been validated, that the veteran was not service-connected 
for PTSD, and that his claimed stressors had not been 
verified.  In December 1996, it was noted that a thorough 
PTSD evaluation had not been made, and that it would be very 
difficult to validate the veteran's claimed stressors, given 
his military occupational specialty as a personnel specialist 
with Vietnam service, but without any apparent external 
validation of any combat experience; the provisional 
diagnostic impression was dysthymic disorder, with other 
impressions of PTSD and adult anti-social behavior.      

Although in October 1996 the veteran was found disabled by 
the SSA since December 1995 due to disabilities including 
PTSD, the Board notes that that award was based on the 
abovementioned medical evidence that did not show a valid 
diagnosis of PTSD.

March 1997 VA outpatient records noted that the veteran's 
PTSD status was still not validated due to discrepancies, and 
that further evaluation of suspected PTSD was not possible 
without further documentation; in April, he received 
psychological treatment for depression.

In an undated report date-stamped in November 1998, a VA 
physician diagnosed dysthymia, PTSD, and substance abuse 
based on the abovementioned medical history and evidence that 
did not show a valid diagnosis of PTSD.

Although November and December 1998 VA hospital records noted 
diagnoses of a bipolar affective disorder, a history of 
substance abuse (alcohol), and PTSD, and several subsequent 
VA hospital, domiciliary, and outpatient records from 2000 to 
2003 variously noted PTSD along with a schizoaffective 
disorder, none of these records indicate a valid diagnosis of 
PTSD conforming to 38 C.F.R. § 4.125 that was arrived at 
after review of the veteran's military and medical history, 
his service medical and personnel and post-service medical 
records, consideration of his claimed inservice stressors, 
and comprehensive psychiatric examination and psychometric 
testing of the veteran.   

Thus, the Board finds that the post-service medical findings 
indicating the possible existence of PTSD from 1996 to 2003 
are not persuasive medical evidence of a valid diagnosis of 
PTSD.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (it 
is the responsibility of the Board to assess the credibility 
and weight to be given the evidence) (citing Wood v. 
Derwinski, 1 Vet. App. 190, 192-93 (1992)).  See also 
Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993)  (the 
probative value of medical evidence is based on the 
physician's knowledge and skill in analyzing the data, and 
the medical conclusion he reaches; as is true of any 
evidence, the credibility and weight to be attached to 
medical opinions are within the province of the Board).

Rather, the Board finds that the competent, persuasive 
medical evidence in this case, as shown by several 
comprehensive VA psychiatric and psychological examinations 
from 1997 to 2008, consistently shows that the veteran does 
not have a current valid diagnosis of PTSD.

On June 1997 VA psychiatric examination to establish whether 
or not the veteran had a valid diagnosis of PTSD, the 
physician noted that a past diagnosis of PTSD had not been 
confirmed due to a lack of verified stressors.  After 
reviewing the claims folder and the veteran's clinical files 
showing various psychiatric impressions including possible 
PTSD, as well as his medical, educational, military, family, 
employment, personal, and legal history, and current mental 
status examination, the doctor stated that the veteran's 
service records did not document combat experience and that 
his claimed Vietnam stressors had not been validated, and 
opined that the diagnosis was depression, not otherwise 
specified

A schizoaffective disorder was diagnosed during VA 
hospitalization in January and February 2000.

On March 2003 VA examination by a board of 2 doctors 
consisting of a psychiatrist and a psychologist to establish 
whether or not the veteran had a valid diagnosis of PTSD, it 
was noted that a diagnosis of PTSD was not validated on the 
last VA examination in 1997.  The doctors extensively 
reviewed the claims folder, the veteran's clinical files and 
past evaluations showing various psychiatric impressions 
including possible PTSD, and his medical, educational, 
military, family, employment, and personal history.  After 
current mental status examination, the doctors concluded that 
the veteran's history of involvement in active combat in 
military service could not be substantiated by records 
reviewed in the claims folder, and opined that the 
symptomatology that he described was best accounted for by a 
substance-induced psychosis.  With regard to his claimed PTSD 
symptomatology and past diagnosis, the examiners felt that 
the veteran's primary traumatic event appeared to be an 
amphetamine-induced hallucination, and opined that his 
symptoms were more likely attributable to a psychotic 
disorder which may represent a schizoaffective disorder.  The 
final diagnosis was psychotic disorder, not otherwise 
specified, rule out schizoaffective disorder, and the 
examiners opined that a diagnosis of PTSD could not be 
validated.

Numerous subsequent VA hospital, domiciliary, and outpatient 
records from 2003 to 2008 consistently show continuing 
treatment and evaluation of the veteran for a schizoaffective 
disorder.  A September 2006 VA outpatient record specifically 
noted that the veteran had been evaluated for PTSD several 
times, and that the criteria for a diagnosis of PTSD had not 
been met.

On January 2008 VA examination, the doctor extensively 
reviewed the claims folder, including the service medical and 
administrative records; the veteran's clinical files and past 
evaluations showing various psychiatric impressions and 
diagnoses including possible PTSD and a schizoaffective 
disorder, and excluding a valid diagnosis of PTSD; and his 
medical, educational, military, family, employment, and 
personal history.  It was noted that past records indicated 
that a diagnosis of PTSD were not confirmed, and that the 
veteran showed a fairly consistent pattern of psychotic 
symptoms together with affective symptoms such that the 
medical practitioners were pretty much in agreement that the 
proper diagnosis was schizoaffective disorder.  After current 
mental status examination, the diagnoses were depressed-type 
schizoaffective disorder, history of polysubstance 
dependence, and Cluster B personality traits, and the 
examiner opined that there was no basis for findings of any 
mental disorder arising from military service. 

As indicated above, Congress has specifically limited 
entitlement to service connection for disease or injury to 
cases where such incidents have resulted in a disability.  
See 38 U.S.C.A. § 1110 (West 2002).  Where, as here, the 
competent, persuasive evidence does not provide valid indicia 
of the disability for which service connection is sought (and 
hence, no evidence of a nexus between that disability and 
service), there can be no valid claim for service connection.  
See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992).  As the most 
persuasive, competent medical evidence excludes the existence 
of a current valid diagnosis of PTSD, the Board finds that 
service connection for that claimed disability is not 
warranted. 

In addition to the medical evidence of record, the Board also 
has considered the veteran's assertions, variously advanced 
in written statements and hearing testimony, in connection 
with the claim on appeal.  However, as a layman without 
appropriate medical training and expertise, the veteran 
simply is not competent to render a probative (persuasive) 
opinion on a medical matter-such as whether he currently 
meets the diagnostic criteria for PTSD.  See Bostain v. West, 
11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 
183, 186 (1997) (a layman is generally not capable of opining 
on matters requiring medical knowledge).  The Board 
emphasizes that medical matters such as diagnosis, causation, 
and etiology are solely within the province of trained 
medical professionals.  See, e.g., Jones v. Brown, 7 Vet. 
App. 134, 137 (1993).  Hence, the veteran's assertions in 
this regard have no probative value.

Under these circumstances, the Board finds that the claim for 
service connection for PTSD must be denied.  In reaching this 
conclusion, the Board has considered the applicability of the 
benefit-of-the-doubt doctrine.  However, as the preponderance 
of the evidence is against the claim, that doctrine is not 
applicable to this appeal.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-
56 (1990).




ORDER

Service connection for PTSD is denied.



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


